 1

 2

 3

 4

 5

 6

 7
                                      UNITED STATES DISTRICT COURT
 8
                                     EASTERN DISTRICT OF CALIFORNIA
 9

10    MADERO POUNCIL,                                         Case No. 1:17-cv-00547-AWI-BAM (PC)

11                      Plaintiff,                            ORDER FOLLOWING SETTLEMENT,
                                                              VACATING DATES, AND DIRECTING
12               v.                                           PARTIES TO FILE DISPOSITIVE
                                                              DOCUMENTS
13    D. LOPEZ,

14                      Defendant.

15

16          This action was filed on April 28, 2017. On July 11, 2019, this Court conducted a

17 settlement conference.            During the settlement conference, the parties reached a settlement

18 agreement, with terms stated on the record.

19          Accordingly, it is HEREBY ORDERED that:

20          1.        All pending motions, deadlines, and dates in this action are VACATED; and

21          2.        Dispositional documents shall be filed within fourteen (14) days from the date of

22                    service of this order.

23

24
     IT IS SO ORDERED.
25

26 Dated:        July 11, 2019
                                                             UNITED STATES MAGISTRATE JUDGE
27

28


                                                         1
